department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa cbs br1 uilc internal_revenue_service national_office field_service_advice memorandum for los angeles associate area_counsel sbse from subject assistant chief_counsel collection bankruptcy summonses cc pa cbs supplemental response - validity of an assessment made during a bankruptcy case where statutory_notice_of_deficiency was previously issued during the same bankruptcy case this chief_counsel_advice responds to your memorandum dated date to be released as on date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer year this memorandum supplements our date advice to you in connection with the taxpayer’s tax_court case brought under sec_6330 we would like to clarify that the stipulated decision should not state that the year liability is dollar_figure while we concluded that the current_year assessment is invalid we also concluded that a deficiency might be reasserted under a provision other than sec_6501 such as sec_6501 accordingly the liability may not be dollar_figure the decision should state that the assessment is invalid and that the appeals officer abused his discretion in permitting the proposed levy please call if you have any further questions gary d gray by alan c levine chief branch cc pa cbs br1
